Case 1:18-cv-09031-DLC Document 32-11 Filed 01/16/19 Page 1 of 22




              Exhibit 11
                      Case 1:18-cv-09031-DLC Document 32-11 Filed 01/16/19 Page 2 of 22



                                                                                                                                       1. Contract 10 Code                            Pa e of Pa. es
  AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT
                                                                                                                                                                                         1      21
2. AMENDMENT MODIFICATION NO.                                      3. EFFECTIVE DATE                 4. REQUISITION/PURCHASE REQ. NO.                        5. PROJECT NO. (if applicable)
                            00B5                                         SEP 01 . 2014
6 . ISSUED BY                                          CODE          FSA-FS2                         7. ADMINISTERED BY (If other than Item 6)                   CODE
United Sillies Deportment of Educalicn
Federal Student A ldJMls.s,on Support Group                                                           See Block 6
830 Ffrst St NE - Sufl.e 91F3
Wash,nglon DC 20202
Kathanne Hil 202-377-4215 ~alhanne.hill@ed.gov


8. NAME AND ADDRESS OF CONTRACTOR (NO .. Street. Country, State and ZIP Code)                                                            SA AMENDMENT OF SOLICITATION NO.
                                                                                                                                 (x)
NAVIENT. LLC                                           DUNS: 079392048
C/0 MONETARY PROCESSING                                Cage Code: 750A7
P.O. BOX 9533
WILKES-BARRE PA 187739533                                                                                                                98. DATED (SEE ITEM 11)

                                                                                                                                          tOA. MODIFICATION OF CONTRACT/ORDER NO.
                                                                                                                                                                  ED-FSA-09- 0-0015
                                                                                                                                 X
                                                                                                                                          108. DATED (SEE ITEM 13)
CODE 00035397                                                     FACILITY CODE                                                                       JUN 17, 2009
                                                        11 . THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS

 D    The above numbered solicitation is amended as set forth in item 14. The hour and date specified for receipt ol offers    is extended,            D
                                                                                                                                                  Is not extended.             0
Offers must acknowledge receipt of this amendment prior to the hour and date speciried In the soficltatlon or as amended. by one of the follov~ng methods:
(a) By complellng items 8 and 15, and returning _ _ copies of amendment; (bl By acknowledging receipt of this amendment on each copy of the offer submitted:
or (c) By separate leller or telegram which includes a reference to the sollcllaUon and amendmenl numbers. FAILURE OF YOUR ACKNOWLEDGMENT TO BE
RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OR OFFERS PRIOR TO THE HOUR AND DATE SPECIFIED MAY RESULT IN REJECTION OF
YOUR OFFER. Ir by virtue of lhis amendment your desire to change an offer already submitted, such change may be made by telegram or letter, provided each
tele ram or Jetter makes reference to the solicitation and lhls amendment. and is received rlor to the o enln hour and date s eclfied.
12. ACCOUNTING AND APPROPRIATION DATA (II required)                                                                                    Modification Amount: $0.00
see Schedule                                                                                                                Modification Obligated Amount: $0.00

    13. THIS ITEM ONLY APPLIES TO MODIFICATION OF CONTRACTS/ORDERS. IT MODIFIES THE CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.
  Checll One         A. THIS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify authority) THE CHANGES SET FORTH IN ITEM 14 ARE MADE IN THE
                           CONTRACT ORDER NO. IN ITEM 10A.


                      B.    THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE CHANGES (such as changes in paying
                            office. appropriallon dale, etc) SET FORTH IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43.103(b).

                     C. THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:
   X                 Mutual Agreement Bet\veen the Parties

                      D.    OTHER (Specify type or modification and aulhority)


 E. IMPORTANT: Contractor                  I
                             is not. Ix is required to sign this document and return             copies to the issuing office.
 14, DESCRIPTION OF AMENDMENT/MODIFICATION (OrganiZed by UCF section headings. including solicilalion/contracl subject mailer wllere feasible)
Please see the attachment for modification description.




 E.,:copt.,. provided herein . all Icon, ond conditlans or lhc document rC1foro~ccd In llem GA o, IOA. os heretofore chonged. remains unclumged and ., rua force and offee\,
 15A. NAME AND TITLE OF SIGNER (Type or prinl)                                                           16A. NAME AND TITLE OF CONTRACTING OFFICER (Type or print)
                                                                                                        Soo Kang
                                                                                                        202-377-3798 soo.~ang@ed.gov


                                                                             15C. DATE SIGNED 168. UNITED STATES OF AMER ICA                                         16C. DATE SIGNED

                                                                                                                                                                         AUG 27. 2014

                                                                                                           -----------
                                                                                                                J         •               •       •


                                                                                                                                                STANDARD FORM JO. (llcv. 10-83)
Prcl'iou Edirion unusable                                                                                                                       Prescribed by GSA FAR (411 CFR) 53.243
Case 1:18-cv-09031-DLC Document 32-11 Filed 01/16/19 Page 3 of 22
                                               Attachment Page




 The purpose of this modification is to:

     1. Replace Section B.13.H: Delinquency Reduction Compensation Program

    2. Modify Section B.1 3.N: Additional Terms

        -   Replace Item 3: Common Pricing, previously revised in Modification 0081
        -   Modify Item 5: Common Pricing
        -   Add Item 11
        -   Add Item 12: Service Member Requirements
        -   Add Item 13: Servicing Requirements Submission

    3. Update C.2 Attachments/Supplemental Documents

    4. Replace Attachment A-4, Servicer Allocation Metrics

    5. Replace Attachment A-5, Allocation Calculation Example

    6. Replace Attachment A-6, Servicing Pricing Definitions

    7. Add Attachment A-7, Borrower Status Reporting

    8. Add Attachment A-8, Quarterly Delinquency Reduction Compensation Report


 All other terms and conditions remain unchanged.




                                       PAGE 2 OF 21 ED-FSA-09-O-0015/0085
Case 1:18-cv-09031-DLC Document 32-11 Filed 01/16/19 Page 4 of 22
                                              Attachment Page




                     8.13   ADDITIONAL TERi'\11S AND CONDITIONS


  H. Delinquency Reduction Compensation Program

 A Delinquency Reduction Compensation Program is established as follows :

                                         (Borrowers> 30 Days Delinquent}
 Delinquency Percentage= (Borrowers In Current Status + Borrowers< 361 Days Delinquent)

 Each of the Servicers may earn up to $500,000 per quarter, depending upon performance, as
 follows:

 Level I Award is valued at $200,000 if the Servicer achieves a Delinquency Percentage for
 Quarter End of less than 23 .0%.

 Level 2 Award is valued at $300,000 if the Servicer achieves a Delinquency Percentage for
 Quarter End of less than 23.0% (earns $200,000) Al"1D Servicer improves upon prior Quarter
 End Delinquency Percentage (earns $ I00,000).

 Level 3 Award is valued at $500,000 if the Servicer achieves a Delinquency Percentage for
 Quarter End of less than 21.0% AND Servicer improves upon prior Quarter End Delinquency
 Percentage.

 Delinquency Reduction Compensation will be available based on the results of the quarter
 ending 12/31/2014. Servicers shall submit the Quarterly Delinquency Reduction Compensation
 Report (Attachment A-8) at the end of each quarter. Quarters are defined as QI = Oct 1 to Dec
 31; Q2 = Jan I to Mar 31; Q3 = Apr I to Jun 30, and Q4 = Jul I to Sep 30 of each year.

 This contract includes perfomiance compensation tcnns that address delinquency reduction. The
 compensation will become due to the vendor upon successful achievement of delinquency
 reduction objectives. The Government intends to promote the reduction of loan delinquency
 across the entire period of vendor performance. Any vendor that appears to be performing in a
 manner inconsistent with this intent (e.g. attempting to earn compensation every other quarter,
 etc.) may, at the sole discretion of the Government, forfeit the delinquency reduction
 compensation they would have otherwise earned; and may, at the sole discretion of the
 Government, be required to return previously earned compensation that was achieved through
 this delinquency reduction program.

 The Government may, at its sole discretion, reset the structure of the compensation on an annual
 basis, effective on September 1 ofthc performance year; maintain the current structure; or,
 remove the delinquency reduction compensation entirely by unilateral modification of the
 contract.




                                      PAGE 3 OF 21 ED-FSA-09-D-00 15/0085
 Case 1:18-cv-09031-DLC Document 32-11 Filed 01/16/19 Page 5 of 22
                                                           Attachment Page




   N. Additional Terms:

        3. The Government will set and manage the common pricing, includ ing tier
           structure, below:

CLIN                             Status                                      Unit           Unit               Unit Rate
                                                                                           Measure
0001   In School                                                      ]+                      EA                 S 1.05
0002   In Grace                                                       1+                      EA                 S 1.68
0003   In Reoavment                                                   !+                      EA                 S 2.85
0004   Service Member                                                 !+                      EA                 S 2.85
0005   Deferment                                                      ]+                      EA                 S 1.68
0006   Forbearance                                                    I+                      EA                 $ I.OS
0007   Delinoucnt 6-30 Davs                                           I+                      EA                 $ 2.11
0008   Delinquent 31-90 Days                                          l+                       EA                $ 1.46
0009   Oelinquent91 -150 Days                                         I+                       EA                $ 1.35
0010   Del inqucnt 151-270 Davs                                       1+                       EA                S 1.23
0011   Delinquent 271-360 Days                                        \+                       EA                $ 0.45
0012   Delinquent 361 or more Days                                    I+                       EA                S0.45
0013   Delinquency Reduction Compensation Program                            NIA              NIA            Not-to-Exceed
                                                                                                              S2,000,000
       Cohort Default Rate (CDR) Challcn11.c Suooort
0014          Institution"                                             I+                      EA                $213.00
0015          Borrower                                                 I+                      EA                 $23.00
       Loan Consolidation
0016          One-Time Development Cost                                NIA                    N/A            Not-to-Exceed
                                                                                                             $1 ,200,000.00
0017         Consolidations Completed                                  I+                      EA                 $27.35
0018   CDR Assistance Pilot (rate per school assisted)'                I+                      EA              $18,000.00

       I. Deli11q11e11cy Reduction Compensation Progl'am sha/11,01 e;,ued S2,000.000 a111111al/y per scn•iccl'. The
          maximum amoum a1,ai/able each quarter shafl 1101 exceed S500. 000 per se,-vicer.
       2. An lns1i111tio11 is defined as a school o,· branch having a 11niq11e school code/JD as establislwd by the U.S.
          Departmem of Education.
       3. A borrower is defined as an /11divid11al with a 11nlq11c SSN.
       4. Development costs for loan Co11solidatlo11 wilf be reimbursed for the oc111al costs i11curred. b11t 11ar-ro--
          cxceed SI.200,000.for the first year only.
       5. The CDR Assisto11ce Pilat ends on May I 6. 2014

            5. Common pricing includes all supplies, services and other costs to deliver Title IV
               Servicing under this contract, including:
              • Costs for bringing contractor systems into compliance for handling federally
                 held debt.
              • Costs for legislative, regulatory or policy changes that affect the FFEL community
                 as a whole, as is commercially accepted practice in the FFEL community.
              • Costs to successfully shutdown the federal servicing system and operations,
                 including:
                     a. Continued borrower support for a minimum of90 days from the last
                         transfer off. Including, but not limited to, responses to inquiries, credit




                                                 PAGE 4 OF 21 ED-FSA-09-D-0015/0085
Case 1:18-cv-09031-DLC Document 32-11 Filed 01/16/19 Page 6 of 22
                                                Attachment Page




                  bureau resolutions, payment and correspondence forwarding, tax reporting,
                  etc.
               b. Creation and execution of a decommissioning plan for systems and
                  operational activities.
               c. Continued system support (including interfaces and reject resolution) until
                  system successfully decommissioned - minimum of90 days from last transfer
                   off.
                d. Continued reporting and reconciliations until system successfully
                    decommissioned- including full resolution of all variances, suspense balances
                    and fund balance with Treasury.
        •   For all other costs, the Department and the contractor(s) may come to an
            agreement via the change management process or negotiation, as necessary.

 11 . The contractor sh al I provide a complete copy of any complaint served on the contractor in a
      lawsuit by an individual for conduct alleged to have occurred in the course of servicing
      activity under the contract. Within JO days of the date of service of the complaint on the
      contractor, the contractor shall deliver the copy by email attachment sent to
      OGC.Servicer@.ed.gov, or by hard copy addressed, postage prepaid, to Education
      Department, Office of General Counsel, OPE: Servicer, 400 Maryland Ave. SW, Washington
      DC 20202. The contractor need not provide such a complaint if the contractor determines
      that the conduct alleged did not occur in the course of the contractor's servicing activities
      under the contract or the plaintiff does not assert a claim with respect to an obligation owed
      or believed to be owed by the plaintiff to repay a student loan. The contractor shall provide
      the complaint at no additional cost to the government.

 12. Service Member Requirements
     12. 1 Service Member is defined in accordance with the Servicemember Civil Relief Act.
     12.2 The servicer shall provide a unique email address and phone number (or an IVR option
          within existing phone number) that allows the borrowers in the service member category
          to go directly to a group of agents who have been specially trained to respond to
          inquiries on alt aspects of the military entitlements, forms, regulations, and military
          payments, as they relate to federal financial aid. The email and phone options shall be
          made available to these borrowers on servicer websites and hard copy/electronic
          correspondences.
          12.2.1 Validation - Servicer shall provide a document to FSA explaining how the service
                 member borrowers can uniquely contact the servicer and where/when that
                 infonnation is made available to the borrower. Servicer shall provide a high level
                 overview of the specialized training the CSRs/agents will go through to be trained
                 to respond to these inquiries and when that training takes place. The training
                 materials should also be made available to FSA on demand. (Send validation
                 items to EDServicerS@ed.gov and COR within 60 days of the Effective Date of
                 this executed modification (0085).)

    12.3 The servicer shall review alt borrowers in their portfolio against the Department of
        Defense database MONTHLY and apply the borrower entitlements based on that
        matching.




                                      PAGE 5 OF 21 ED-FSA-09-D·0D15/0085
Case 1:18-cv-09031-DLC Document 32-11 Filed 01/16/19 Page 7 of 22
                                               Attachment Page




        12.3.1 Validation - Servicer shall provide a document outlining the timing of when the
               monthly matching will occur as well as how/when the benefits will be applied to
               borrower accounts as a result of the matching. (Send validation items to
               EDServicerS@ed.gov and COR within 60 days of the Effective Date of this
               execu ted modification (0085).)

    12.4 The servicer shall provide a listing (SSN, Name, days delinquent) by the 10th calendar
        day of each month to FSA that identifies EVERY borrower in the service member
        category that has reached 300 or more days delinquent. The listing shall also outline all
        activity (calls/emails/correspondence) the servicer has taken to try to resolve the
        delinquency and how the servicer has contacted the borrower (or if they have been
        unable to, how they have tried to contact the borrower). FSA will review the listing and
        may request administrative forbearances on some/all of these borrowers to reduce the
        delinquency level (which would prevent the borrower from going to Debt Collection).
        FSA will respond in writing/email to each listing provided by the 25th calendar day of
        each month to identify any borrower that the servicer should apply a forbearance on. If
        no response is received from FSA, then no action is needed. All files should be
        submitted within encrypted zip files with password provided in separate emails.
        12.4.1 Validation - No pre-implementation validation is needed, FSA will review the
                listing once implemented to ensure the required data is provided.

    12.5 The servicer shall provide a monthly report to FSA identifying all borrowers within the
        Service Member Category by the I 0th calendar day of each month . The report shall be
        provided via email, in Excel format, and follow the below data elements/format. The
        report shall be provided to EdServicerS@ed.gov and other email addresses as
        periodically added by FSA. All files should be submitted within encrypted zip files with
        pass,1,1ord prov1·cted .m separate ema,·1s.
                   Borrower         Borrower         Benefit borrower     Eligibility Eligibil ity
                     SSN              Name          qualifies for to meet start date  end date
                                                      Service Member
                                                          category
                                                                                      I

        12.5. l Validation• No pre-implementation validation is needed, FSA will review the
                report once implemented to ensure the required data is provided.

 13. Servicing Requirements Submission
     The servicer shall submit a complete list of servicing requirements as they exist at the time of
     submission to the Government every two years. This shal l include all requirements, including
     those unique to the servicer (including but not limited to: PSLF, TEACH, TPD, fmage
     Repository). No proprietary infomrntion shall be contained in the req uirements. The first
     requirements submission shall be submitted by November I, 20 I 4.




                                       PAGE 6 OF 21 ED-FSA-09-O-0015/0085
Case 1:18-cv-09031-DLC Document 32-11 Filed 01/16/19 Page 8 of 22
                                         Attachment Page




  C.2   Attachments/Supplemental Documents
         Number                                     Title
           A-I     Additional Servicer-Initial Requirements Document (Version 21.0)
           A-2     Additional Servicer-Intermediate Requirements Document (Version
                   6.0)
           A-3     Additional Servicer-Full Requirements Document (Version 6.0)
           A-4     Ongoing Allocation Methodology (Version 2.0)
           A-5     Sample-Ongoing Allocation Metric Calculation (Version 2,0)
           A-6     Servicing Pricing Definitions (Version 10,0)
           A-7     Borrower Status Reportin g (Retention)
           A-8     Quanerly Delinquency Reduction Compensation Report
           A-9     Monthly Invoice Report




                                 PAGE 7 OF 21 ED-FSA-09-D-0015/0085
Case 1:18-cv-09031-DLC Document 32-11 Filed 01/16/19 Page 9 of 22
                                                Attachment Page




                                         Attachment A-4

 Servicer Allocation Metrics
 The allocation of ongoing volume will be determined twice each year based on the performance
 ofeach servicer in relation to the other scrvicers awarded. Quarterly results will be compiled for
 each servicer based on the performance measures listed below. During July (using March and
 June quarter end results) and January (using September and December quarter end results) of
 each year an average of the quarterly performance results will be used to determine the ranking
 ofeach servicer in each of the five high-level metric categories. By combining each servicer's
 ranking in all categories, each servicer may be given a percentage of the designated new
 borrower pool available to be distributed for the upcoming two quarters. Note: A servicer may be
 given 0% (zero percent) of the designated new borrower pool, at the Government's sole
 discretion.

 Servicers will be informed of their allocation percentage of new volume by August 15, for the
 allocation effective September I to February month end, and February 15, for the allocation
 effective March 1 to August 3 I, of each year.

 The allocation of ongoing volume will be determined based on the following factors:

 For metrics I, 2, and 3 borrowers in school, in grace, in deferment, in forbearance, in Service
 Member, and over 360 days delinquent are excluded from both the numerator and denominator
 in the calculations. Calculations will be rounded to the hundredth ofa percent. Borrowers with
 loans in multiple statuses shall be counted once, in the lowest performing deliverable status. The
 lowest performing deliverable status is defined as the lowest unit priced deliverable. Note:
 Metrics will NOT be calculated separately by school type in any metric.

 Allocation Metrics
 1 - Percentage of Borrowers in Current Repayment Status - 30% of the overall
     performance metric -This calculation is measured by dividing the number of borrowers in
     current repayment status who are not delinquent at the end of the quarter by the number of all
     borrowers in both current and delinquent repayment status at the end of the quarter.

 2 - Percentage of Borrowers more than 90 but less than 271 days delinquent - 15% of the
     overall performance metric- This calculation is measured by dividing the number of
     borrowers who are greater than 90 days delinquent and less than 271 days delinquent at the
     end of the quarter by the number of borrowers in both current and delinquent repayment
     status at the end of the quarter.

 3- Percentage of Defaulted borrowers (over 270 days and less than 361 days delinquent)-
    15% of the overall performance m ctric - This calculation is measured by dividing the
    number of borrowers who are greater than 270 days delinquent and less than 36 I days
    delinquent at the end of the quarter by the number of borrowers in both current and
    delinquent repayment status at the end of the quarter.




                                       PAGE 8 OF 21 ED-FSA·09·D·0015/0085
Case 1:18-cv-09031-DLC Document 32-11 Filed 01/16/19 Page 10 of 22
                                                 Attachment Pago




  4 - Borrower Survey results - 35% of the overall performance metric - Surveys will be
      conducted quarterly of borrowers in each category (In School, In Grace, and In Repayment).
      The survey will measure borrower satisfaction with the servicer and results will be based on
      a scale of O - 100, with I 00 representing a perfect score. FSA or an agent of FSA will
      conduct surveys. All quarterly scores in each category (In School, In Grace, and In
      Repayment) will be averaged together to provide the quarterly borrower survey result.

  5 - FSA Employee Survey results - 5% of the overall performance metric - Surveys will be
      conducted quarterly of FSA employees. The survey will measure satisfaction with the
      servicer and results will be based on a scale of0 - 100, with 100 representing a perfect score.
      FSA, or an agent of FSA, will conduct surveys.

  Performance Periods
  Quarterly scores will be compiled for each servicer, quarters are defined as Q 1 = Oct I to Dec
  31; Q2 = Jan I to Mar 31; Q3 = Apr 1 to Jun 30, and Q4 = Jul 1 to Sep 30 of each year.

  All available quarterly scores in each metric will be averaged together during July and January of
  each year to calculate the final result for each metric.

  Allocation Metric Score Comparison Among Servicers
  The above calculation will result in a set of5 scores for each servicer, one score in each metric
  category (I-Percentage of borrowers in current repayment, 2-Pcrcentage of Borrowers more than
  90 but less than 271 days delinquent, 3-Percentage of Defaulted borrowers, 4-Borrower Survey,
  and 5-FSA Employee Survey).

  FSA will compare all servicers' scores (per servicer pool - TIVAS and NFPs) in each allocation
  metric category and provide a ranking for each servicer in that category, with the best score in
  each category receiving the highest possible value and the worst score receiving the lowest
  possible value (highest / lowest values wi 11 be determined by the number of service rs included in
  the allocation pool --- Highest score possible will be the total number ofscrvicers selected,
  lowest score will be I).

  Once a ranking value has been assigned to each servicer in each allocation category, each score
  will be adjusted based on the 'weight' the metric will hold. All scores for a servicer will then be
  added together to provide the "Total Score" for that servicer for the 6-month period. Ench
  servicer will have one Total Score for each 6-month period.

  Allocation of New Volume of Federally Held Debt
  Each servicer may be assigned an allocation of new volume by div iding that servicer's total
  score by the combined total scores of all servicers. The resulting percentage will determine each
  scrviccr's percentage of new volume of Federally Held Debt.

  The servicer's percentage of new volume will determine the percentage of new borrowers that
  may be sent to the servicer for servicing (loans for existing borrowers may, to the maximum
  exient practicable, be sent to the servicer already holding that borrower's other loans).




                                        PAGE 9 OF 21 ED-FSA-09-D-0015/0085
Case 1:18-cv-09031-DLC Document 32-11 Filed 01/16/19 Page 11 of 22
                                                 Attachment Page




  Record Retention
  Each servicer shall maintain a listing ofall borrowers within their federal portfolio identifying
  which borrowers exist in each status at the time of invoicing and/or metric submissions to FSA.
  This information shall be provided to FSA on demand and shall be maintained throughout the
  performance period and provided to FSA at the end of the contract period. (See Attachment A-7,
  Borrower Status Reporting)

  NOTE: lfa servicer is out ofcompliance (for example, but not limited to,financial management
  or reporting, security, 0MB Circular A-123, Legislative .lv!andates, Progmm Compliance, elc.),
  that servicer 's new volume may be re-allocated to one or more other servicers. in addition, thal
  servicer 's current accozmt volume may be /rans/erred to another servicer, at the 11011-compliant
  servicer 's expense.




                                       PAGE 10 OF 21 ED-FSA-09-0-0015/0085
    Case 1:18-cv-09031-DLC Document 32-11 Filed 01/16/19 Page 12 of 22
                                              Attachment Page




                                         Attachment A-5

ONGOI G ALLOCATION !\:1ETR1C CALCULATION - Assumes 4 servicers




                                                6. 10%      5.00%      4. 15%   3.76%
                                                1.20%       0.78%      1.35%    1.5 1%
                                                75.78       74.78      74. 67   70.15
                                                7235        73.45      74.76    75.15

SERVICER RANKING BY ALLOCATION Mt:TRIC




                                                     Isl     2nd         3rd     4th
                                                  4th        3rd         2nd     1st




SERVICER SCORES BASED ON RANKING (WITH weight ing)




                                                                                         3.5
                                                                                         2.0




                                       PAGE 11 OF 21 ED-FSA-09-D-0015/0085
Case 1:18-cv-09031-DLC Document 32-11 Filed 01/16/19 Page 13 of 22
                                                Atta chment Page




                           Attachment A-6-- Servicing Pricing Definitions

             Deliverable                                            Definition
                                          Number of unique bo rrowers (SSNs) with balance not equal to
                                          $0 .00 who have not separated from school as of the last day of
Borrowers in IN-SCHOOL status             the billing period.
                                          Number of unique borrowers (SSNs) with balance not equal to
                                          $0.00 who have separated from school but are not yet due for a
Borrowers in IN GRACE status              payment this month.

                                          Number of unique borrowers (SSNs) with balance not equal to
                                          $0.00 who have separated from school and would have had a
                                          payment due this month, but the payment was replaced with a
Borrowers in Deferment                    deferment.
                                          Number of unique borrowers (SSNs) with balance no l equal to
                                          S0.00 who have separated from school and would have had a
                                          payment due !his month, but the payment was replaced with a
Borrowers in Forbearance                  forbearance.
                                          Number of unique borrowers (SSNs) with balance not equal to
                                          SO.OD who are currently:
                                             Using the SCRA 6% interest limit (borrower has one or more
                                          loans wi th rate reduced to 6% or SCRJ\ eligible loans already at
                                          or under 6%)
                                             In a Military Service Defem1ent
                                             In a Post Active Duty Deferment OR
                                             Using for 0% interest while serving in hostile area (borrower
                                          has one or mo re loans with rate reduced to 0%)

                                          **NOTE - Any borrower with one/more loans meeting el igibility
                                          for this category is included in this category (and payment rate)
Service Members                           regardless of the delinquency level, or status, of the loan.
                                          Number of unique borrowers (SSNs} with balance not equal to
                                          $0.00 who have separated from school, borrower had a payment
                                          due this month, and payment due was not satisfied by a
                                          deferment or forbearance. The full payment was satisfied by the
                                          borrower making a payment (or the borrower is due $0.00 on an
                                          income related pay plan) and the borrower is not more than 5
                                          days delinquent on any amount as of the last day of the bill ing
                                          period.
                                            If a newly originated consolidation is added 10 servicing system
                                          with no payment due in the current month (firs t payment is prior
Borrowers in IN-REPAYMENT status          month} the borrower is included in the current category.

                                           Number of unique borrowers (SSNs) with balance not equal to
                                           SO.OD who have separated from school and had a payment due
                                           this month. The full payment was NOT satisfied by the borrower
                                           making a payment and the borrower is delinquc11t 6 to 30 days ns
Borrowers 6 - 30 davs delinquent           of last day of the billing period.




                                       PAGE 12 OF 21 ED-FSA-09-D-0015/0085
Case 1:18-cv-09031-DLC Document 32-11 Filed 01/16/19 Page 14 of 22

                                             Attachment Page




                                       Number of unique borrowers (SSNs) with balance not equal to
                                       $0.00 who have separated from school and had a payment due
                                       this month. The full payment was NOT satisfied by the borrower
                                       making a payment and the borrower is delinquent 31 10 90 days
Borrowers 31-90 davs <.lelinQuent      as of last dav of the billin11. period.
                                       Number of unique borrowers (SSNs) with balance not equal to
                                       $0.00 who have separated from school and had a payment due
                                       this month. The full payment was NOT satisfied by the borrower
                                       making a payment and the borrower is delinquent 91 to 150 days
Borrowers 9 1-150 days del inquent     as of last day of the billing period.
                                       Number of unique borrowers (SSNs) with balance not equal to
                                       $0.00 who have separated from school and had a payment due
                                       this month. The full payment was NOT satisfied by the borrower
                                       making a payment and the borrower is delinquent l 51 to 270
Borrowers 151-2 70 days delinquent     days as of last day of the billing period.
                                       Number of unique borrowers (SSNs) with balance not equal to
                                       $0.00 who have separated from school and had a payment due
                                       th is month. The full payment was NOT satisfied by the borrower
                                       making a payment and the borrower is delinquent 271 to 360
Borrowers 271-360 days delinquent      days as oflast day of the billing period.

                                       Number of unique borrowers (SSNs) with balance not equal to
                                       SO.OD who have separated from school and had a payment due
                                       this month. The full payment was NOT satisfied by the borrower
                                       making a payment and the borrower is delinquent 36 1 or more
Borrowers 360+ days delinquent         <.lays os of last day of the billing period.

                                       • Last day of the billing period= last day of each mon th




                                     PAGE 13 OF 21 EO-FSA-09-O-001510085
Case 1:18-cv-09031-DLC Document 32-11 Filed 01/16/19 Page 15 of 22

                                                       Attachment Page




         Forbearance Examulcs                                        Deferment Exnmolcs

  1) Borrower due 14th monthly- on 1/1 a
forbearance is applied to cover Jan 14 •     l) Borrower due 21th monthly• on 1/10 a deferment is applied
March 14. Borrower will be due for the      covering Jan 15 · July 25. Borrower will be due for the Aug
April payment.                              payment.
  Jan, Feb, Mar• billed as Forbearance        Jan, Feb, Mor, Apr, May, Jun, Jul• billed as Deferment
  April• billed as current if borrower makes  Aug - billed as current if borrower makes pay ment or 6-30 if
payment or 6-30 if payment is not made.     payment is not made.
                                             2) Borrower due 14th monthly• Borrower does not make Jan,
                                            Feb, or March payments (goes 75 days delinquent as of March
                                            30), but on April 1st requests an unemployment dcfcnnen t that
                                            covers January 10 to April 30. Borrower will be due for May
                                            payment.
  2) Borrower due 14th monthly• Borrower       Jan• billed as 6-30 delinquent (borrower was delinquent as of
does not make Jan 14 payment, but request a end of Jan)
one-month forbearance on Jan 28 to cover       Feb & Mar- billed as 31-90 delinquent( borrower was
the Jan 14 payment. Borrower will be due    delinquent as of end of Feb/Mar)
for Feb payment.                              Apr • billed as Dcfem1cnt
   Jan • billed as Forbearance                 May• billed as current if borrower makes payment or 6-30 if
                                            payment is not made.




                                        Cu rrent/DclinCJ ucnt Exam oles    .,   ...    '

 I) Borrower due 14th monthly for
$225.00/month • borrower pays $225 for Jan        2) Borrower due 14th monthly for $225.00/rnonth • Borrower
payment on 1/13. Borrower pays $225.00           pays $200.00 on 1/13. Borrower pays $250.00 on 2/14. Jan.
on 2/20 for February p11yment. Jan & Feb-        billed as 6-30 delinquent (payment was not fully satisfied as of
billed as current. Borrower satisfied due        end of month, still owed $25) Feb• billed as current. Total due
amount for monthly payment prior to last         from borrower ($250.00) has been satisfied by borrower
dav of the month.                                oavment.


 3) Borrower due 21st monthly for
$0.00/month - Borrower's on income plan
with payment calculated to be $0. Borrower         4) Borrower due 2Bth monthly for $175.00/month - Borrower
makes no payment in Jan or Feb ond makes          pays nothing in January but borrower pays $170.00 on 2/3, then
a $5.00 payment in March.                         nothing for rest of Feb.
  Jan, Feb, & Mar• billed as current.               Jan • billed as current (payment was not made in Jan, but
Borrower is not in forbearance or deferment       borrower was nol more than S days delinquent)
and is due a payment calculated as $0 so the        Feb• bi lled as current. (payment was not made to cover 2/28
borrower has satisfied payment even if no         due payment, but borrower was not more than 5 days delinquent)
oavment is made.




                                               PAGE 14 OF 21 ED-FSA-09-D-0015/0085
Case 1:18-cv-09031-DLC Document 32-11 Filed 01/16/19 Page 16 of 22
                                                         Attachment Page




                                            Service Member Examples

  I) Borrower meets eligibility for
maximum 6% interest rate - but loan is              2) Borrower has multiple loaas and is eligible for SCRA
already at 4.25%.                                  maximum 6% rate • bu t borrower is 7 months delinquent.

Borrower is included in the service member         Borrower is included in the service member category.
category.

 3) Borrower has some loans eligible for
0% rate but other loans that are not eligible.

Borrower is included in the service member
category. (Normally borrowers arc billed in
the lowest ca tegory but if ANY loan is
eligible for the service member category, the
borrower is included in this category).




Retention of Borrower listings
   Each servicer shall maintain a listing of all borrowers within their federa l portfolio identifying which
borrowers exist in each status at the time of invoicing and/or metr ic submissions to FSA. This information shall
be provided to FSA on demand and shall be maintained throughout the performance period and provided lo FSA
at the end of the contract period. (See Attachment A-7, Borrower Status Reporti ng)
Validation to   beprovided with Invoices & Metrics submiss.ion
Each servicer shall provide sampling validation with the submission of each invoice and/o r metrics submission
to FSA.

Sampling Instructions:
Servicer shall randomly select 5 borrowers from each status category each month. If there are less than 5
borrowers in a category, select all borrowers in the category.
    I. Servicer shall provide screen shots of the servicing system and narrative to support showing the status of
        the borrowe r's loan matches the status the loan is being invoice<l at. Samples should be provided in
        Word or PDF forma t.
    2. Servicer shall include a listing of all loans on file for the borrower and the current status of each loan -
        but only needs to include screen shots narrative for one of the loans that the loan is being billed at.
    3. Servicer shall provide the samples at the time of invoicing and/or metric submissions to FSA.
                                                                                                 a,
    4. Servicer shall submit the sample files EdSe rviccrS((llcd .eov and other email addresses updated
        periodically by FSA. All files should be submitted with in encrypted zip files with password provided in
        separate emails.
    5. Servicer shall provide a contact (name/email/phone) that FSA may contact if additional samples are
        needed (FSA may also select borrowers that require sample documentation similar to above).




                                                 PAGE 15 OF 21 ED·FSA-09·O·001 5/0085
Case 1:18-cv-09031-DLC Document 32-11 Filed 01/16/19 Page 17 of 22
                                                         Attachment Page




  NOTES:
     I. Common pricing shall apply regardless of program (i.e. Direct Loan, Federal Family
          Education Loan) or volume serviced, unless otherwise noted in the contract.
     2. Borrowers in multiple statuses shall be billed once, in the lowest performing deliverable status. The
         lowest performing deliverable status is defined as the lowest unit priced deliverable.
     3. Borrowers pending discharge, which include, but arc not limited to: conditional disability, death, or
        bankruptcy, shall be, for billing purposes, counted in the deliverable status at the time of the discharge
        request.
     4. ;,The last day of the billing period" is defined as the last day of the month.
     5. The r,vised annual pricing period shall begin on the effective date of modification 0085.




                                              PAGE 16 OF 21 EO-FSA-09-D-0015/0085
Case 1:18-cv-09031-DLC Document 32-11 Filed 01/16/19 Page 18 of 22

                                                        Attachment Page




                         Attachment A-7-Borrower Status Reporting (Retention)

Report Format
50 character Ien>\ h
Field
  #     Lcneth Start End                      Description                          Vnlid Values/Format
                                Counter - starts at 0000000 I for
                                each file. Right justify, front filled
                                with zeros. (allows for up to 99M
  1             8       I     8 per eatellorv)                           00000001 to 99999999
  2             I       9     9 Filler                                   Soace filled
                                   Servicer 6 digit Code - for example
  3             6     10     15    (Great Lakes =70058 1)                700XXX
  4             I     16     16    Filler                                Soace filled
  5             9     17     25    Borrower SSN                          XXXXXXXXX (numeric)
  6             I     26     26    Filler                                Soace filled


                                                                         01 Borrowers in rN-SCHOOL status
                                                                         02 Borrowers in IN GRACE status
                                                                         03 Borrowers in Deferment
                                                                         04 Borrowers in forbearance
                                                                         05 Service Members
                                                                         06 Borrowers Current
                                                                         07 Borrowers 6 - 30 days delinquen t
                                                                         08 Borrowers 31 -90 days delinquent
                                                                         09 Borrowers 91-150 days delinquent
                                                                          10 Borrowers 151-270 days delinquent
                                 Pricing Category - 2 digit code          11 Borrowers 271-360 days delinquent
  7             2      27     28 representing the category                12 Borrowers 360+ days delinquent
  8             I      29     29 Filler                                  Soace filled
                                   Borrower Principal Outstanding of     9999999.99 • 7 digits, decimal point, 2
  ')           10      30     39   ALL borrower's loans                  diaits
  10            I      40     40   Filler                                Soace filled
                                   Borrower Interest Outstanding of      9999999.99 - 7 digits, decimal point, 2
  11           10      41     50 ALL borrower's loans                    dill.its
  12            I      51     51   Filler                                Space filled
                                   Month end date this report
  13            8      52     59   represents                             MMDDCCYY


       Servicer shall create I text file for each borrower status pricing category (format above).
       Servicer shall create and store reports each month (not created on demand from query).
       Servicer shall create report to be a "point in time" report showing the borrower status at the end of the month.
       Servicer shal l include ench borrower in only ONE report per month - matching the status the borrower was billed at.




                                              PAGE 17 OF 21 ED-FSA-09-0-001510085
Case 1:18-cv-09031-DLC Document 32-11 Filed 01/16/19 Page 19 of 22
                                                  Attachment Page




  Servicer shall store reports in text format (to allow for uploading by FSA into other software if desired).
  Servicer shall provide the reports to FSA on demand.
  Servicer shall ensure the volume of borrowers in each category MUST match servicer invoicing (if corrections to
  invoicing made, report should also be corrected).
  Servicer shall retain all reports for the duration of the contracts and provide to FSA at end of contract.
  Servicer shall provide FSA with a contact (name/email/phone) that can be contacted to request report delivery.
  Servicer shall create report with a sort by SSN (ascending).




                                        PAGE 18 OF 21 ED-FSA-09-D-0015/0085
      Case 1:18-cv-09031-DLC Document 32-11 Filed 01/16/19 Page 20 of 22

                                                                 Attachment Page




                   Attachment A-8 -         Quarterly Delinquency Reduction Compensation Report

                            !Servicer NamcJ - Quarterly Delinquency Resolution Compcnsntion Report
                                                .Quur\cr Endinl!- (Month , Year)

 Award
  Fee                            Description                                 Pcrccntnl!c     NUi'l'1ERATOR:    I    DENOMINATOR:    I
   I        Dclinnucncv Pcrcenloec - Current Quarter                              %                            I                    I


                                   Description                                Puccntaec      NUMERATOR:         I DENOMINATOR: I
            DelinQ ucncv Pcrcenl31ZC - Prior Quarter                              %                             I              I
Results should be rounded to lhc 1001h ofn percem (i.e.   .1 534677 = I5.35%, .02465123 = 2.47%)

Qualification for Delinquency Resolution Compensation (As submitted by Servicer)

                                                                               Qualifies
                                  Dcscriotion                                   (y/n)
            Dclinq ucncy Pcrcentnge for Quarter End oflcss than
 Level I
            23.0%.
            Delinquency Percentage for Quarter End of less than
 Levcl2     23.0% (corns S200,000) AND Servicer im)lro~cs upon
            prior Quarter End Dcllnqucncy Pcrccntngc
            Dclinq ucnt)' Pcrccologc for Quorlcr End of less tlrnn
 Level 3    21.0% AND Servicer improves upon prior Qunrlcr End
            Delinquency Percentage


This report shall be submitted by each servicer for each qum1cr ending September, December, March and June ofeoch year.
This report shall be submiued to EDScr\'iccrS/ii;cd co,· and other email add resses as updated periodically by FSA by the 15th
calendar day of the month follo\\~ng quarter end (other addresses may be added by FSA).
The report shall be submiued with a subject line of "Quarterly Del inquency Reduc1ion Report - 700XXX - MMCCYY" - where
700XXX = servicer ID and MMCCYY = quarter end Month & Year
 (i.e. Great Lakes for quarter end December 20 l 4 subjecl would be Qrwnerly De/i11q11e1rcy Red11c/io11 Report - 700581 - J 220U)
This report shall also be submitted lo the COR/CO along with the request for evaluation of Quarterly Delinquency Reduction
Compensation qualification.

Notes about Delinquency Reduction Co rnpcnsation Calculations
 Volumes used in the :ibove calcula1ion should be the same volumes, by category, that have been submitted with the monthly invoice.
Delinquency Rosolution Calculntion (higher% results = btttcr metric rcsull)
           Borrower Delinquency Pcrccnlage
           Total count of borrowers in the 31-360 clays delinquent statuses
           Divided by
           Total count of borrowers in In Repayment status and borrowers in the 31-360 days delinquent statuses


In school, in grace, service members, deferment, forbearance, and >3 60 delinquent borrowers excluded from numerator &
denominator of calculation




                                                       PAGE 19 OF 21 ED-FSA--09-D-0015/0085
Case 1:18-cv-09031-DLC Document 32-11 Filed 01/16/19 Page 21 of 22
                                                Attachment Page




                           Attachment A-9 - Monthly Invoice Report

  Servicers shall submit the following report with their monthly invoices in Microsoft Excel.



  Contract Number
  Vendor Name
  Invoice Start Date                  MM/OD/YYYY
  Invoice End Date                    MM/00/YYYY


               Status                      Volume
  In Schoo!
  In Grace
  In Repayment
  Service Member
  Defem1ent
  Forbearance
  Delinquent 6-30 Days
  Delinquent 31-90 Days
  Delinquent 91-150 Days
  Delinquent 151-270 Days
  Delinquent 271-360 Days
  Delinquent> 360 Days
  Tota.I




                                       PAGE 20 OF 21 ED -FSA-09-D-0015I0085
           Case 1:18-cv-09031-DLC Document 32-11 Filed 01/16/19 Page 22 of 22


                                                       SCHEDULE Continued
ITEM NO.                          SUPPLIES/SERVICES                     QUANTITY      UNIT   UNIT PRICE S   AMOUNTS



             Contracting Officer: Soc Kang, 202-377-3798,
             soo.kang@ed.gov

             Primary Contracting Officer Representative:
             Patri ce Washington , (202) 377-3845,
             Patrice.Washington@ed.gov

             Alternate Contracting Officer Representative(s):
             Tammy Connelly, 202.377.3298,
             tammy.connelly@ed.gov
             Lynn Smith, 202-377-3577 , lynn.smith@ed.gov


             Primary Tech nical Point of Contact: None

            Alternate Technical Point of Contact(s):
            None




                                                PAGE 21 OF 21 ED-FSA-09-D-0015/0085
